IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CHARLES WILLIAMS,                          : No. 317 WAL 2016
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
             v.                            :
                                           :
                                           :
THE STATE OF PA. DEPT. OF                  :
CORRECTIONS, JOHN WETZEL,                  :
AMANDA WEST, MICHAEL OVERMYER,             :
DEPUTY SUPT. OBERLANDER,                   :
DEPUTY SUPT. HORTON, LT.                   :
HAGGERTY, MAJOR ENNIS, SGT.                :
BLOSS, C.O. I BERRY, C.O. III WENTZ,       :
C.O. IV DELIMPEW, C.O. I FRIEDLINE,        :
MS. SIEGEL, MR. PERRY, MS. BLAKE,          :
SGT. KRAFCZNSKI, C.O. I BARB AND           :
MR. BLICHA                                 :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 28th day of December, 2016, the Petition for Allowance of

Appeal and Request for Permission to File a Reply are denied.